Mikoll, J.
(dissenting). We respectfully dissent and would reverse the judgment.
The trial court permitted into evidence testimony of a police officer’s interpretation of the results of a psychological stress evaluation test of the defendant whereby the degree of stress in defendant’s voice occurring when he gave answers to police questioning was analyzed. In effect, defendant was administered a lie detector test and testimony relating to the test was introduced by the prosecutor in his direct case. This was error (People v Leone, 25 NY2d 511; Richardson, Evidence [10th ed], § 380; Ann. 23 ALR2d 1306). The District Attorney elicited from the test administrator, a Lieutenant Gaul, the following response: "In other words, when I see the results on the tape it should be good. There shouldn’t be any real heavy stress in the area if he is telling me the truth, or there is no problem in that area.” A few questions later, Lieutenant Gaul testified that when defendant was asked the "relevant question” — "Did you shoot your wife?” — heavy stress was indicated. The Lieutenant also testified on direct examination that he "saw stress indicated on the chart in regard to him shooting his wife.” On cross-examination the witness testified that the test "registers the emotional traits if you are not telling the truth” and that the defendant would not be stressing if he were innocent. Such testimony is highly prejudicial and inadmissible.
Upon the trial, defendant objected to introduction of evidence of the stress test results when the prosecutor sought to introduce the tape recording of the test and the confession. Although the trial court ruled the test results would not be admissible and the prosecutor agreed, it overruled defendant’s objections and by doing so, in effect, did what it stated it would not do. This was reversible error in the circumstances of this case (People v McCain, 42 AD2d 866). There was already before the jury testimony that defendant had been "stressing” or in other words lying, when asked certain "relevant questions” as opposed to "irrelevant questions.” The tape contained portions of the test including these queries and responses. The combination, therefore, had the effect of repeating and emphasizing the prior improper testimony. This *214was highly prejudicial to defendant. The real issue in the case was whether the defendant had shot his wife with the preformed intent to kill her. The test results established defendant to be a liar. Not only did the evidence of the psychological stress evaluation test usurp the function of the jury on the issue of credibility, but it also bolstered the credibility of the prosecution’s witnesses. The prosecutor here admitted the test results were inadmissible, but, nevertheless, sought to do by indirection what admittedly could not be done directly. The prosecutor introduced the highly prejudicial subject to the jury in his opening, stating to the jury that the stress evaluation test was in some fashion similar to a lie detector test. He returned to this dangerous area in his direct case knowing he was thinly disguising inadmissible testimony. The trial court had the obligation to take necessary corrective action and to preclude further introduction of that type of testimony when defendant made his objection but erroneously failed to do so (People v McCain, supra).
Main, J., concurs with Mahoney, P. J.; Kane, J., concurs in the result only; Sweeney and Mikoll, JJ., dissent and vote to reverse in an opinion.
Judgment affirmed.